Exhibit 10.4

EXECUTION VERSION

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |TEL:
212-902-1000

Opening Transaction

 

To:   

Volcano Corporation

3661 Valley Centre Drive, Suite 200

San Diego, California 92130

   Attention:    John Dahldorf    Telephone No.:    (858) 720-4112    Facsimile
No.:    (858) 720-0383 A/C:    042742270 From:    Goldman, Sachs & Co. Re:   
Additional Warrants Ref. No:    SDB4166223146 Date:    December 5, 2012

 

 

Dear Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Volcano Corporation (“Company”)
to Goldman, Sachs & Co. (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.



--------------------------------------------------------------------------------

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

  

December 5, 2012

Effective Date:

  

The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

  

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:

  

European

Seller:

  

Company

Buyer:

  

Dealer

Shares:

  

The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“VOLC”).

Number of Warrants:

  

1,187,987. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

  

One Share per Warrant

Strike Price:

  

USD 37.5900

Premium:

  

USD 4,551,300

Premium Payment Date:

  

December 10, 2012

Exchange:

  

The NASDAQ Global Select Market

Related Exchange(s):

  

All Exchanges

Procedures for Exercise.

Expiration Time:

  

The Valuation Time

Expiration Dates:

  

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 120th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth

 

2



--------------------------------------------------------------------------------

  

Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

First Expiration Date:

  

March 15, 2018 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

  

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

  

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

  

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

  

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

Valuation Terms.

Valuation Time:

  

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

  

Each Exercise Date.

Settlement Terms.

Settlement Method Election:

  

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not

 

3



--------------------------------------------------------------------------------

  

believe that it will, incur debt beyond its ability to pay as such debts mature;
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder; and (iv) no event of default has occurred and is continuing under any
indebtedness of the Company or its subsidiaries in an aggregate principal amount
of $17.5 million or more. Notwithstanding the foregoing, Company’s election of
Cash Settlement will not be valid, and Net Share Settlement will apply, if
Dealer notifies Company that, in Dealer’s good faith reasonable judgment based
upon the advice of counsel and as a result of events occurring after the Trade
Date, the election of Cash Settlement or any purchases of Shares that Dealer (or
its affialites) might make in connection therewith would raise material risks
under applicable securities laws.

Electing Party:

  

Company

Settlement Method Election Date:

  

The third Scheduled Trading Day immediately preceding the First Expiration Date.

Default Settlement Method:

  

Net Share Settlement

Net Share Settlement:

  

If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer (i) a number of Shares equal to the Share
Delivery Quantity for such Settlement Date to the account specified hereto free
of payment through the Clearance System and (ii) pay to Dealer an amount of cash
equal to the Fractional Share Amount.

Share Delivery Quantity:

  

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number (for any Settlement Date, the fraction of a
Share eliminated by such rounding, the “Share Fraction” for such Settlement
Date).

Net Share Settlement Amount:

  

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Fractional Share Amount:

  

For any Settlement Date, an amount of cash in USD equal to the product of (i)
the Share Fraction for such Settlement Date and (ii) the Settlement Price on the
Valuation Date for such Settlement Date.

Cash Settlement:

  

If Cash Settlement is applicable, on the relevant Settlement Date, Company shall
pay to Dealer an amount of cash in USD equal to the Net Share Settlement Amount
for such Settlement Date.

Settlement Price:

  

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page VOLC <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share

 

4



--------------------------------------------------------------------------------

  

on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

Settlement Dates:

  

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:

  

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

  

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction.

  

Adjustments applicable to the Transaction:

  

Method of Adjustment:

  

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

  

New Shares:

  

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
organized under the laws of the United States, any State thereof or the District
of Columbia that also becomes Company under the Transaction following such
Merger Event or Tender Offer”.

 

5



--------------------------------------------------------------------------------

Consequence of Merger Events:

  

Merger Event:

  

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

Share-for-Share:

  

Modified Calculation Agent Adjustment

Share-for-Other:

  

Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

  

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

Consequence of Tender Offers:

  

Tender Offer:

  

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

  

Modified Calculation Agent Adjustment

Share-for-Other:

  

Modified Calculation Agent Adjustment

Share-for-Combined:

  

Modified Calculation Agent Adjustment

Modified Calculation Agent Adjustment:

  

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
Company, then with respect to such Merger Event, as a condition precedent to the
adjustments contemplated in Section 12.2(e)(i) of the Equity Definitions, Issuer
and the issuer of the Shares shall, prior to the Merger Date, have entered into
such documentation containing representations, warranties and agreements
relating to securities law and other issues as requested by Dealer that Dealer
has determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer, and
if such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

6



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, and (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof; provided, further that (i) any
determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the phrase “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

Failure to Deliver:

  

Not Applicable

Insolvency Filing:

  

Applicable

Hedging Disruption:

  

Applicable; provided that:

  

(i)      Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms, as anticipated on the Trade Date; provided that the

 

7



--------------------------------------------------------------------------------

  

scheduled exercise or scheduled expiration of call options on the Shares sold by
Dealer to Company (in connection with the issuance of 1.75% convertible notes
due 2017 issued by Company) in accordance with the terms of such call options
shall not provide the sole basis for the occurrence of a Hedging Disruption
event.”; and

  

(ii)     Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

  

Not Applicable

Loss of Stock Borrow:

  

Applicable

Maximum Stock Loan Rate:

  

200 basis points

Increased Cost of Stock Borrow:

  

Applicable

Initial Stock Loan Rate:

  

25 basis points

Hedging Party:

  

For all applicable Additional Disruption Events, Dealer.

Determining Party:

  

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

  

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

4.      Calculation Agent.

  

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Company, the Calculation Agent will provide to Company by e-mail to the e-mail
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.

 

5.

Account Details.

 

  (a)

Account for payments to Company:

 

Bank:    JPMorgan Chase Bank, N.A. ABA#:    071000013 Acct No.:    747500346
Beneficiary:    Volcano Corporation Ref:    2012 Warrant Transaction

Account for delivery of Shares from Company:

To be provided by Company.

 

8



--------------------------------------------------------------------------------

  (b)

Account for payments to Dealer:

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA: 021-000021

Account for delivery of Shares to Dealer:

DTC 005

 

6.

Offices.

 

  (a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: New York

200 West Street, New York, New York 10282-2198

 

7.

Notices.

 

  (a)

Address for notices or communications to Company:

 

Volcano Corporation

3661 Valley Centre Drive, Suite 200

San Diego, California 92130

Attention:

  

John Dahldorf

Telephone No.:

  

(858) 720-4112

Facsimile No.:

  

(858) 720-0383

 

  (b)

Address for notices or communications to Dealer:

 

Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Attention:

  

Vijay Culas

Equity Capital Markets

Telephone No.:

  

(415) 249-7383

Facsimile No.:

  

(212) 428-1898

Email:

  

vijay.culas@gs.com

With a copy to:

 

Attention:

  

Kevin Castellano

Equity Capital Markets

Telephone No.:

  

(415) 249-7384

Facsimile No.:

  

(646) 769-7571

Email:

  

kevin.castellano@gs.com

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

8.

Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Underwriting Agreement (the “Underwriting Agreement”), dated December 4,
2012, among Company, J.P. Morgan Securities LLC and Goldman, Sachs & Co., as
representatives of the Underwriters party thereto (the “Underwriters”), are true
and correct and are hereby deemed to be repeated to Dealer as if set forth
herein. In lieu of the representations and

 

9



--------------------------------------------------------------------------------

warranties set forth in Section 3(a) of the Agreement, Company hereby further
represents and warrants to Dealer on the date hereof, on and as of the Premium
Payment Date and, in the case of the representations in Section 8(d), at all
times until termination of the Transaction, that:

 

  (a)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of (i) the certificate of incorporation or by-laws (or any equivalent
documents) of Company, (ii) any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(iii) any agreement or instrument filed as an exhibit to, or incorporated by
reference therein, Company’s Form 10-K filed on February 29, 2012, Company’s
Form 10-Q filed on May 3, 2012, Company’s Form 10-Q filed on August 3, 2012 or
Company’s Form 10-Q filed on November 7, 2012, in each case, with the Securities
and Exchange Commission, to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c)

To Company’s knowledge, after due inquiry, no consent, approval, authorization,
or order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by Company of
this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

  (d)

(i) A number of Shares equal to the Warrant Shares (as defined in
Section 9(p)(i) below) have been reserved for issuance by all required corporate
action of Company and (ii) the Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (e)

Company is not and will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (f)

Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g)

Company is not, on the date hereof, aware of any material non-public information
with respect to Company.

 

  (h)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

10



--------------------------------------------------------------------------------

  (i)

Company understands that notwithstanding any other relationship between Company
and Dealer and its affiliates, in connection with this Transaction and any other
over-the-counter derivative transactions between Company and Dealer or its
affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  (j)

Company (i) is an “institutional account” as defined in FINRA Rule 4512(c);
(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associating persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) above ceases to
be true.

 

9.

Other Provisions.

 

  (a)

Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to the matters set forth in Sections 8(a) through
(d)(ii) of this Confirmation (subject to customary exceptions and
qualifications). Delivery of such opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the Notice
Percentage as determined on such day is (i) greater than 17.4% or
(ii) thereafter greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice; provided that Company shall have
publicly disclosed such information prior to the time of such Repurchase Notice
if and to the extent that it would have constituted material non-public
information in respect of Company, the Shares or otherwise. The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the sum of (x) the product of the Number of Warrants and
the Warrant Entitlement and (y) the aggregate number of Shares underlying any
other warrants purchased by Dealer from Company and the denominator of which is
the number of Shares outstanding on such day. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, to which an Indemnified Person may become subject under
applicable securities laws (including, without limitation, Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as a result of
Company’s failure to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying

 

11



--------------------------------------------------------------------------------

 

such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than the distribution of USD 400,000,000 (or USD 460,000,000)
aggregate principal amount of 1.75% Convertible Senior Notes due 2017. Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution other than as described in this
paragraph.

 

  (d)

No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party. If at any time
at which (A) the Section 16 Percentage exceeds 8.0% or (B) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A) or (B), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Share Amount” as of any day is the
number of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity but excluding any such requirement under
which prior approval has been obtained) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

12



--------------------------------------------------------------------------------

  (f)

Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants and/or
Daily Number of Warrants to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.

 

  (g)

[Reserved.]

 

  (h)

Additional Provisions.

 

  (i)

Amendments to the Equity Definitions:

 

  (A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “a material”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (C)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative” and replacing them with the
words “that is the result of a corporate event involving Company that may have a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (D)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (E)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (y)

deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence.

 

  (F)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination

 

13



--------------------------------------------------------------------------------

 

Date pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the
sole Affected Party with respect to such Additional Termination Event and
(3) the Transaction shall be deemed the sole Affected Transaction:

 

  (A)

A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its subsidiaries and its and their employee benefit plans,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of shares
of the common equity of Company representing more than 50% of the voting power
of such common equity.

 

  (B)

The consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision, combination or a change
in par value) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets or (II)(i) any
share exchange, consolidation or merger of Company pursuant to which the Shares
will be converted into cash, securities or other property or (ii) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one or more of our subsidiaries;
provided, however, that neither (x) a transaction in which holders of Company’s
common equity immediately prior to such transaction own, as a result of such
transaction, directly or indirectly, shares representing more than 50% of the
voting power of all classes of common equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such event nor
(y) any merger primarily for the purpose of changing Company’s jurisdiction of
incorporation to another state within the United States of America or the
District of Columbia and resulting in a reclassification, conversion or exchange
of outstanding Shares solely into shares of common stock of the surviving
entity, shall, as a result of this clause (B), constitute an Additional
Termination Event.

 

  (C)

The default by Company or any of its Significant Subsidiaries with respect to
any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $17.5 million in the aggregate of Company and/or any
such subsidiary, whether such indebtedness now exists or shall hereafter be
created (i) resulting in such indebtedness becoming or being declared due and
payable or (ii) constituting a failure to pay the principal or interest of any
such debt when due and payable at its stated maturity, upon required repurchase,
upon declaration of acceleration or otherwise, unless, in either case, such
indebtedness is discharged or such acceleration is cured, waived, rescinded,
stayed or annulled within a period of 30 days after becoming due and payable.

 

  (D)

Dealer, during the one year period immediately following the Effective Date,
despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

 

  (E)

Unless Counterparty has received Shareholder Approval (as defined in
Section 9(p)(i) below), at any time the price per Share on the Exchange (as
determined by the Calculation Agent) is at or above USD 108.55 (subject to
adjustment as provided in this Confirmation and the Equity Definitions, except
that, for the avoidance of doubt, with respect to a Potential Adjustment Event,
any such adjustment may become effective as of the announcement of the relevant
Potential Adjustment Event).

Notwithstanding the foregoing, a transaction or transactions described in
clauses (A) or (B) above will not, as a result of clause (A) or (B) above,
constitute an Additional Termination

 

14



--------------------------------------------------------------------------------

Event if at least 90% of the consideration received or to be received by the
holders of the Shares, excluding cash payments for fractional Shares or made
pursuant to dissenters’ rights, in connection with such transaction or
transactions, consists of shares of common stock that are listed or quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions.

A “Significant Subsidiary”, for purposes of the foregoing provisions, is a
subsidiary that is a “significant subsidiary” as defined under Article 1, Rule
1-02(w) of Regulation S-X under the Exchange Act; provided that, in the case of
a subsidiary that meets the criteria of clause (3) of the definition thereof but
not clause (1) or (2) thereof, such subsidiary shall not be deemed to be a
significant subsidiary unless the subsidiary’s income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle exclusive of amounts attributable to any non-controlling
interests for the last completed fiscal year prior to the date of such
determination exceeds $25.0 million.

 

  (i)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement between the parties hereto, by operation of law or
otherwise.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i)

If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or (B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a
“Payment Obligation”), Company shall have the right, in its sole discretion, to
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not have the right to make such an election in
the event of (I) a Nationalization, Insolvency, Merger Event or Tender Offer, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash, (II) a Merger Event or Tender Offer that is within Company’s
control, or (III) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party, and in either
case, the Event of Default or Termination Event resulted from an event or events
within Company’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable; provided that if
Company does not validly elect to satisfy the Payment Obligation by the Share
Termination Alternative, Dealer shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.

 

  Share Termination Alternative:   

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

  Share Termination Delivery Property:   

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a

 

15



--------------------------------------------------------------------------------

    

security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price
(without giving effect to any discount pursuant to Section 9(k)(i)).

  Share Termination Unit Price:   

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, the Share Termination Unit Price shall be the Settlement
Price on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable. The Calculation Agent shall notify Company of the
Share Termination Unit Price at the time of notification of such Payment
Obligation to Company or, if applicable, at the time the discounted price
applicable to the relevant Share Termination Units is determined pursuant to
Section 9(k)(i).

  Share Termination Delivery Unit:   

In the case of a Termination Event, Event of Default Additional Disruption Event
or Delisting, one Share or, in the case of Nationalization, Insolvency, Tender
Offer or Merger Event, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

  Failure to Deliver:   

Inapplicable

  Other applicable provisions:   

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

16



--------------------------------------------------------------------------------

  (ii)

Notwithstanding anything to the contrary in this Confirmation, any Payment
Obligation shall, for all purposes, be calculated as if the Maximum Delivery
Amount were equal to the Warrant Shares; provided that the number of Shares
deliverable pursuant to Section 9(j)(i) above (if applicable) shall not exceed
the Maximum Delivery Amount as defined in Section 9(p)(i) below. For the
avoidance of doubt, the provisions set forth in Section 9(j)(i) above, including
and subject to the conditions and limitations set forth therein and above, shall
apply to any Payment Obligation amount resulting from such Additional
Termination Events.

 

  (k)

Registration/Private Placement Procedures. If, in the commercially reasonable
judgment of Dealer, based on the advice of counsel, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the First
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer; provided that such
party shall enter into a confidentiality agreement, on terms reasonably
satisfactory to Company and Dealer), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Dealer. In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Dealer to Company, of
such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

17



--------------------------------------------------------------------------------

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its commercially
reasonable efforts to make effective under the Securities Act a registration
statement or supplement or amend an outstanding registration statement in form
and substance reasonably satisfactory to Dealer, to cover the resale of such
Restricted Shares in accordance with customary resale registration procedures,
including covenants, conditions, representations, underwriting discounts (if
applicable), commissions (if applicable), indemnities, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer; provided that
Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Company that is customary in scope for underwritten follow-on offerings of
equity securities of companies of comparable size, maturity and lines of
business reasonably acceptable to Dealer, subject to execution by Dealer or such
designated affiliate of customary confidentiality agreements, on terms
reasonably satisfactory to Company and Dealer. If Dealer, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from the sale of all such Restricted Shares, and Dealer
used commercially reasonable efforts to effect such sale, Company shall transfer
to Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of Shares
(“Make-whole Shares”) in an amount that, based on the Settlement Price on the
last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. This provision shall be applied successively until the
Additional Amount is equal to zero. In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Delivery Amount (as defined in
Section 9(p)(i) below). If the realized net proceeds from such resale exceed the
Payment Obligation, Dealer shall, by the date three Currency Business Days
immediately following the last day of the Resale Period, transfer to Company the
amount of such excess over the Payment Obligation in cash or, at the Company’s
option, in Shares with a value equal to such amount, as determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing, Company shall be permitted to suspend or delay any Resale Period for
customary “black out periods.”

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that any
Restricted Shares delivered to Dealer, as purchaser of such Restricted Shares,
(A) may be transferred by and among Dealer and its affiliates and Company shall
effect such transfer without any further action by Dealer and (B) after the
period of 6 months from the Trade Date (or 1 year from the Trade Date if, at
such time, informational requirements of Rule 144(c) under the Securities Act
are not satisfied with respect to Company) has elapsed after any Settlement Date
or Share Termination Payment Date, as applicable, for such Restricted Shares,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by Dealer (or such affiliate of Dealer)
to Company or such transfer agent, without any

 

18



--------------------------------------------------------------------------------

 

requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the letter agreement dated December 4, 2012 between Dealer and Company regarding
Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16 Percentage
would exceed 8.0%, or (ii) the Share Amount would exceed the Applicable Share
Limit. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation,
(i) the Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 8.0%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for three
months days (it being understood that Dealer will not be considered an affiliate
under this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Company) shall be
eligible for resale under Rule 144 of the Securities Act and Company agrees to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action by Dealer. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary. Notwithstanding
anything to the contrary herein, to the extent the provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of counsel of Company, to
comply with Rule 144 of the Securities Act, as in effect at the time of delivery
of the relevant Shares or Share Termination Delivery Property.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

19



--------------------------------------------------------------------------------

  (p)

Maximum Share Delivery.

 

  (i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
to Dealer in connection with the Transaction a number of Shares (the “Maximum
Delivery Amount”) greater than (x) prior to receipt of Shareholder Approval, the
Maximum Number of Shares after taking into account any Shares deliverable to
Dealer under the Base Warrant Confirmation and (y) following receipt of
Shareholder Approval, the Warrant Shares; provided that if, but for this
Section 9(p)(i), Company would have been obligated to deliver to Dealer in
connection with the Transaction, after taking into account any Shares that would
have been deliverable to Dealer under the Base Warrant Confirmation but for
Section 9(p)(i) thereof, a number of Shares greater than the Maximum Number of
Shares as a result of an event or condition within Company’s control, Company
will deliver cash to Dealer in lieu of such excess Shares in an amount as
determined by the Calculation Agent in a commercially reasonable manner.

“Maximum Number of Shares” means, for any day, 7,005,309 Shares, minus the
aggregate number of Shares previously delivered to Dealer pursuant to (i) this
Confirmation and (ii) the Base Warrant Confirmation; provided that
notwithstanding anything to the contrary in this Confirmation, the Agreement or
the Equity Definitions, in no event shall the Maximum Number of Shares be
subject to adjustment, except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to the Company’s capitalization.

“Shareholder Approval” means approval from Company’s shareholders in accordance
with the requirements of Rule 5635(d) of The Nasdaq Stock Market (or any
successor thereto) for (x) the issuance pursuant to the Transaction of a number
of Shares up to the Warrant Shares and (y) the issuance pursuant to the Base
Warrant Confirmation of a number of Shares up to two times the “Warrant Shares”,
as defined therein.

“Warrant Shares” means a number of Shares equal to two times the Number of
Warrants.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares (such deficit, the “Deficit Shares”), Company shall be
continually obligated to deliver, from time to time, Shares or Restricted
Shares, as the case may be, to Dealer until the full number of Deficit Shares
have been delivered pursuant to this Section 9(p)(ii), when, and to the extent
that, (A) Shares are repurchased, acquired or otherwise received by Company or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date that
prior to the relevant date become no longer so reserved or (C) Company
additionally authorizes any unissued Shares that are not reserved for other
transactions; provided that in no event shall Company deliver any Shares or
Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the extent that
such delivery would cause the aggregate number of Shares and Restricted Shares
delivered to Dealer to exceed the Maximum Delivery Amount. Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

  (q)

Right to Extend. Dealer may postpone, in whole or in part, any Expiration Date
or any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Dealer determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

 

20



--------------------------------------------------------------------------------

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, other than in the case of an Early Unwind due to a
breach of the Underwriting Agreement by the Underwriters, Company shall pay to
Dealer an amount in cash equal to the aggregate amount of costs and expenses
relating to the unwinding of Dealer’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Dealer or its affiliates in connection with such hedging activities), such
unwinding to be conducted in a manner consistent with Dealer’s standard practice
or, at the election of Company, deliver to Dealer Shares with a value equal to
such amount, as determined by the Calculation Agent, in which event the parties
shall enter into customary and commercially reasonable documentation relating to
the registered or exempt resale of such Shares, taking into account the size of
such equity placement. Each of Dealer and Company represent and acknowledge to
the other that, subject to the proviso included in this Section 9(t), upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

  (u)

Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, an amount calculated under Section 12.7 or Section 12.8 of the
Equity Definitions, such amount shall be deemed to be zero.

 

  (v)

Illegality. The parties agree that for the avoidance of doubt, for purposes of
Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Act, any rules and regulations promulgated thereunder and any similar
law or regulation, without regard to Section 739 of the Dodd-Frank Act or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and the consequences
specified in the Agreement, including without limitation, the consequences
specified in Section 6 of the Agreement, shall apply to any Illegality arising
from such act, rule or regulation.

 

21



--------------------------------------------------------------------------------

  (w)

Available Shares. Company shall not take any action to decrease the number of
Available Shares below the Warrant Shares. “Available Shares” means the number
of authorized but unissued Shares of the Company that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Warrant Shares.

 

  (x)

Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIMS OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

22



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Goldman, Sachs & Co., Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

 

Very truly yours,   Goldman, Sachs & Co.   By:  

/s/ Daniela Bisalti

  Name:   Daniela Bisalti   Name:   Vice President

Accepted and confirmed

as of the Trade Date:

 

Volcano Corporation

By:

 

/s/ Darin Lippoldt

Authorized Signatory

Name:

 

Darin Lippoldt

SVP & GC

[Signature Page to the Additional Warrant Confirmation]